As filed with the Securities and Exchange Commission on September2, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INUVO, INC. (Exact name of registrant as specified in its charter) Nevada 87-0450450 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 15550 Lightwave Drive, Third Floor, Clearwater, FL (Address of Principal Executive Offices) (Zip Code) 2010 Equity Incentive Plan (Full title of the plan) Mr. Wallace Ruiz Chief Financial Officer Inuvo, Inc. 15550 Lightwave Drive Third Floor Clearwater, FL33760 (Name and address of agent for service) (727) 324-0046 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price Amount of registration fee Common stock, par value $0.001 per share (2)(3) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933 based on the minimum exercise price of options to be granted under the 2010 Equity Compensation Plan. Includes 3,190,512 shares underlying outstanding options with an exercise price of $0.25 per share and 3,809,488 shares underlying plan grants which may be made in the future. To the extent permitted by Rule 416, this registration statement also covers such additional number of shares of common stock as may be issuable as a result of the anti-dilution provisions of the options granted under the 2010 Equity Compensation Plan in the event of stock splits, stock dividends or similar transactions. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS This registration statement relates to separate prospectuses. Items 1 and 2 of this Part I, and the documents incorporated herein by reference pursuant to Item 3 of Part II of this Form S-8, constitute the first prospectus relating to issuances to our employees, directors, consultants and others of up to 7,000,000 shares of common stock pursuant to our 2010 Equity Compensation Plan.Pursuant to the requirements of Form S-8 and Rule 428, we will deliver or cause to be delivered to plan participants any required information as specified by Rule 428(b)(1).The second prospectus, referred to as the reoffer prospectus, relates to the reoffer or resale of any shares that are deemed to be control securities or restricted securities under the Securities Act of 1933, as amended. PROSPECTUS Item 1.Plan Information. We established the 2010 Equity Compensation Plan effective June 18, 2010 covering 7,000,000 shares of our common stock to permit us to offer to our employees, officers, directors and consultants whose past, present and/or potential contributions to our company have been, are or will be important to our success, an opportunity to acquire a proprietary interest in our company.The issuance of grants under the plan will be made to persons who are closely related to us and who provide bona fide services to us in connection with our business which are not in connection with the offer or sale of our securities in a capital raising transaction and do not directly or indirectly promote or maintain a market for our securities.Grants of options or shares may be awarded under the plan pursuant to individually negotiated compensation contracts or as determined and/or approved by our Board of Directors.The eligible participants include our directors, officers, employees and non-employee consultants and advisors.There is no limit as to the number of securities that may be awarded under the 2010 Equity Compensation Plan to a single participant.As of August 26, 2010 we have granted options to our executive officers, members of our Board of Directors and employees which are exercisable into an aggregate of 3,190,512 shares of our common stock at an exercise price of $0.25 per share. The 2010 Equity Compensation Plan does not require restrictions on the transferability of securities issued thereunder.However, such securities may be restricted as a condition to their issuance where the Board of Directors deems such restrictions appropriate.The 2010 Equity Compensation Plan is not subject to the Employee Retirement Income Securities Act of 1974.Restricted shares awarded under the 2010 Equity Compensation Plan are intended to be fully taxable to the recipient as earned income. Item 2.Registrant Information and Employee Plan Annual Information. We will provide without charge, upon written or oral request, the documents incorporated by reference in Item 3 of Part II of this registration statement.These documents are incorporated by reference in the Section 10(a) prospectus.We will also provide without charge, upon written or oral request, all other documents required to be delivered to recipients pursuant to Rule 428(b).Any and all such requests shall be directed to Inuvo, Inc. at our principal office at 15550 Lightwave Drive, Third Floor, Clearwater, FL 33760, telephone number (727) 324-0046. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, NOR HAS THE COMMISSION PASSED ON THE ACCURACY OR ADEQUACY OF THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. No person has been authorized by us to give any information or to make any representation other than as contained in this prospectus and, if given or made, such information or representation must not be relied upon as having been authorized by us.Neither the delivery of this prospectus nor any distribution of the shares of common stock issuable under the terms of the 2010 Equity Compensation Plan shall, under any circumstances, create any implication that there has been no change in our affairs since the date hereof. Our principal offices are located at 15550 Lightwave Drive, Third Floor, Clearwater, FL 33760 and our telephone number at that location is (727) 324-0046.Our fiscal year end is December 31.Information which appears on our web site at www.inuvo.com is not part of this prospectus. THIS PROSPECTUS DOES NOT CONSTITUTE AN OFFER TO SELL SECURITIES IN ANY STATE TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER IN SUCH STATE. REOFFER PROSPECTUS INUVO, INC. 7,000,000 Shares of Common Stock This prospectus forms a part of a registration statement, which registers an aggregate of 7,000,000 shares of common stock issued or issuable from time-to-time under the Inuvo, Inc. 2010 Equity Compensation Plan. This prospectus also covers the resale of shares granted under the 2010 Equity Compensation Plan by persons who are our "affiliates" within the meaning of federal securities laws.Affiliated selling security holders may sell all or a portion of the shares from time to time in the over-the-counter market, in negotiated transactions, directly or through brokers or otherwise, and at market prices prevailing at the time of such sales or at negotiated prices, but which may not exceed 1% of our outstanding common stock. We will not receive any proceeds from sales of shares by selling security holders. For a description of the plan of distribution of these shares, please see page 14 of this prospectus. Our common stock is listed on the NYSE Amex under the symbol INUV.On August 26, 2010 the last sale price of our common stock was $0.26. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 3 of this prospectus to read about the risks of investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is September2, 2010 TABLE OF CONTENTS PageNo. Available Information 2 Incorporation of Certain Documents by Reference 2 Our Company 3 Risk Factors 3 Special Note Regarding Forward-Looking Information 9 Use of Proceeds 10 Inuvo, Inc. 2010 Equity Compensation Plan 10 Selling Security Holders 13 Plan of Distribution 15 Description of Securities 16 Legal Matters 17 Experts 17 Indemnification 17 When used herein, the terms “Inuvo,” "we," "our," and "us" refers to Inuvo, Inc., a Nevada corporation, and our subsidiaries. AVAILABLE INFORMATION We are subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and, in accordance therewith, we file reports, proxy statements and other information with the Securities and Exchange Commission (SEC).Certain of our SEC filings are available over the Internet at the SEC's web site at http://www.sec.gov.You may also read and copy any document we file with the SEC at its public reference facilities: Public Reference Room Office treet, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of the documents at prescribed rates by writing to the Public Reference Section of the SEC at treet, N.E., Room 1580, Washington, D.C. 20549. Callers in the United States can also call 1-202-551-8090 for further information on the operations of the public reference facilities. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The following documents filed by us with the SEC are incorporated herein by reference and made a part hereof: ●
